PER CURIAM.
Eddie Vidal appeals the summary denial of his motion for postconviction relief, raising seven grounds for relief, all claims of ineffective assistance of his trial counsel. We find that the first three claims-failing to move to strike an openly biased juror, affirmatively misadvising him concerning the implications of testifying in his own behalf, and failing to call three prospective witnesses (whom Vidal named, alleged were available, and explained how the substance of their proposed testimony would assist his case) — are legally sufficient grounds that were not refuted by the record. We remand for either the attachment of additional portions of the record or an evidentiary hearing.
AFFIRMED in part, REVERSED in part, and REMANDED.
STONE, STEVENSON and HAZOURI, JJ., concur.